          Case 1:16-cr-00327-RA Document 242
                                         241 Filed 12/16/20 Page 1 of 1

                 THE LAW OFFICES OF SEAN M. MAHER, PLLC

                                                     December 16, 2020


                                                                             Application granted.
VIA ECF
                                                                             SO ORDERED.
The Honorable Ronnie Abrams
Unites States District Judge                                                 ____________________
United States Courthouse                                                     Ronnie Abrams, U.S.D.J.
40 Foley Square                                                              December 16, 2020
New York, NY 10007

       RE:     United States v. Kevin Walker, 16 Cr. 327 (RA)
               Defense Request for Legal Call with Mr. Kevin Walker, Reg. No. 75832-054

Dear Judge Abrams:

        On behalf of the defendant, Mr. Kevin Walker, Reg. No. 75832-054, we respectfully
write to request that the Bureau of Prisons (“BOP”) and its agent, the Warden of USP Canaan in
Waymart, Pennsylvania, be directed to permit undersigned counsel to have a legal call with Mr.
Walker this week no later than 5:00 p.m. Friday, December 18, 2020.

        The reason for this request is that undersigned counsel have been preparing a Rule 33
motion for a new trial based upon newly discovered evidence and we need to consult with Mr.
Walker before filing. The jury returned its verdict in this matter on December 20, 2017, thus
making Mr. Walker’s motion due within three years of that date. We have tried to arrange a
legal call with Mr. Walker through the proper channels at USP Canaan and have been informed
that USP Canaan is not permitting any incarcerated persons out of their cells, even for legal calls,
because of the COVID-19 pandemic. While the logistical difficulties presented by the pandemic
to all parties, including the BOP, are understood, it is imperative that we consult with Mr.
Walker before filing the Rule 33 motion by the upcoming deadline.

       The Court’s consideration is greatly appreciated.


                                                     Respectfully submitted,

                                                     SEAN M. MAHER
                                                     GRÁINNE E. O’NEILL
                                                     Counsel for Mr. Kevin Walker

                                                     BY:

                                                     _______/S/________________
                                                     Sean M. Maher
                      2796 SEDGWICK AVENUE, SUITE C1, BRONX, NEW YORK 10468
                              (212) 661-5333 • (212) 227-5808 FAX
                                 WWW.SEANMAHERLAW.COM
